Name: Commission Regulation (EEC) No 3134/78 of 28 December 1978 laying down detailed rules for the application of the system of production aid for olive oil for the 1978/79 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 370/66 Official Journal of the European Communities 30 . 12. 78 COMMISSION REGULATION (EEC) No 3134/78 of 28 December 1978 laying down detailed rules for the application of the system of production aid for olive oil for the 1978/79 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, stock record of each mill and the checks to be made with regard to these records by the Member State concerned should be specified ; Having regard to the Treaty establishing the European Economic Community, whereas rules for determining the amount of aid to be granted to members of producer organizations who have had their olives pressed in a mill which has not complied with the obligations on stock records should be determined : Whereas it is specified in Articles 8 and 10 of Regula ­ tion (EEC) No 2753/78 that the producer Member States shall carry out for each producer organization random on-the-spot checks on the accuracy of the crop declarations and applications for aid of a deter ­ mined percentage of their members ; whereas these checks must cover a sufficiently representative number of growers, due account being taken of the control guarantees given by the organization ; Whereas doubts may arise on the quantity of oil eli ­ gible for aid because of a discordance between the quantity for which aid is demanded and that recorded in the stock records of the mill ; whereas principles of good management dictate that it should be paid for the smallest quantity ; Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( J ), as last amended by Regulation (EEC) No 1 562/78 (2), and in particular Article 5 (5) thereof, Whereas under Article 6 of Council Regulation (EEC) No 2753/78 of 23 November 1978 laying down general rules in respect of production aid for olive oil for the 1978/79 marketing year (3) each producer Member State shall set up a system of administrative checks designed to guarantee that the product for which an aid application is submitted is eligible for aid ; whereas consequently the crop declarations and aid application to be presented by applicants must include a minimum amount of information necessary for the carrying out of these checks ; Whereas the aid to be granted to growers who are not members of a producer organization must be calcu ­ lated from the standard olive and oil yields of olive trees ; whereas the use of standard yields is also neces ­ sary for determination of the aid to be given to growers who are members of an organization in cases where they sell their olives ; Whereas by Article 5 (2) of Regulation (EEC) No 2753/78 if pressing of the olives is done in a mill not belonging to a producer organization the organization must check the actual production of a certain percent ­ age of its members ; whereas it is necessary to lay down that the checks should cover a sufficiently repre ­ sentative number of growers ; whereas in order for the checks to be properly carried out it should be laid down that the organizations will have access to the stock records of these mills ; Whereas the checks specified in Article 6 (3) of the abovementioned Regulation must cover a sufficiently representative number of growers who are not members of organizations, due account being taken of control possibilities in the Member State concerned ; Whereas in order to ensure that the aid system is correctly applied for growers who are not members of an organization it is necessary that the yields to be used be determined for production zones having deter ­ mined characteristics ; Whereas to facilitate the fixing of yields it is advisable that Commission officials take part in the preparatory work ; Whereas to ensure that the aid system functions prop ­ erly the minimum information to be given in the (!) OJ No 172, 30 . 9 . 1966, p . 3025/66. Whereas the measures provided for in this Regulationare in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats, (2) OJ No L 185, 7. 7. 1978 , p. 1 . (3 OJ No L 331 , 28 . 11 . 1978, p. 8 . 30 . 12. 78 No L 370/67Official Journal of the European Communities HAS ADOPTED THIS REGULATION : Article 1 1 . The crop declaration referred to in Article 3 of Regulation (EEC) No 2753/78 shall be submitted by 30 June 1979 at the latest. Producer organizations may however submit the crop declaration at the latest when they present the aid application . 2. Each crop declaration shall include : (a) if it is submitted by the olive grower, his name, forenames and address ; (b) if it is submitted by a producer organization, the name and address of the organization and the names, forenames and addresses of each of its members ; (c) the location of the holding or holdings ; (d) the cadastral reference of the holding or holdings ; (e) for each holding : ^  the number of plots and if possible the area under olives,  the total number of trees,  the total number of bearing trees whose olives are used for oil production . Declarations submitted by growers who are not members of an organization must also include :  where the olives are pressed on behalf of the declarant, the address of the mills and the date of pressing,  where the olives are sold, the name and address of the purchaser ; a copy of the invoice for the sale or of any equivalent document must be attached . 3 . Producer Member States may decide that crop declarations submitted during the previous marketing year are valid for the 1978/79 marketing year provided that :  the holdings concerned have not undergone changes such as to affect their olive and olive oil production potential,  the declarations include all the information speci ­ fied in paragraph 2. Article 2 1 . The application for aid to be submitted by each producer organization shall contain at least the following information : (a) the name and address of the organization ; (b) the names, forenames and addresses of each of the members who completed their production of oil during the month preceding submission of the application ; (c) the quantity of oil produced by each member, with an explicit statement that the product is virgin olive oil ; (d) the location of the holdings where the olives were harvested, with reference to the crop declaration ; (e) the mill or mills in which the oil was produced, indicating in each case the quantity of olives used and the quantity of oil produced. 2. Where the growers have sold their olives, the application for aid shall contain the following informa ­ tion in addition to the particulars specified in 1 (a), (b) and (d) : (a) in the case of sale of olives before harvesting, the number of olive trees concerned ; (b) in the case of sale of a specified quantity of olives, the weight of the olives sold ; (c) the names, forenames and address of the purchaser ; (d) a copy of the invoice for the sale of the olives or of any equivalent document. Article 3 1 . Where olive growers who are members of a producer organization have sold their olives before harvesting, the quantity of virgin olive oil eligible for aid shall be determined by calculating for the number of olive trees referred to in Article 2 (2) (a) the yields of olives and oil as fixed for the production area concerned pursuant to Article 11 . 2 . Where olive growers who are members of an organization have sold a specified quantity of olives, and where the quantity of oil produced from these olives cannot be determined, the quantity of virgin olive oil eligible for aid shall be determined by calcu ­ lating for the quantity of olives sold the oil yield as fixed for the production area concerned pursuant to Article 11 . 3 . In the case of olive growers who are not members of an organization, the quantity of virgin olive oil eligible for aid shall be determined by calcu ­ lating for the number of olive trees referred to in Article 1 (2) (g) the yields of olives and oil as fixed for the production area concerned pursuant to Article 1 1 . 4 . The quantity of olive-residue oil eligible for aid shall be equal to 9 % of the quantity of virgin olive oil produced from the olives from which the residue is obtained and in respect of which entitlement to the aid has been established in accordance with the preceding paragraphs . Article 4 The control referred to in Article 5 (2), second indent, of Regulation (EEC) No 2753/78 concerns at least 10 % of the members of producer organizations . No L 370/68 30. 12. 78Official Journal of the European Communities given in the growers crop declarations and from the data used to determine the olive and olive oil yields for the production zone concerned. Article 5 For the purposes of the check referred to in Article 4 the producer organizations shall have access to the stock records of the mills which pressed the olives referred to in that paragraph . Article 8 The producer Member States shall verify the checking procedures followed by the producer organizations in order to comply with the obligations arising from Arti ­ cles 4 and 5. The producer Member States shall take all the necessary measures to ensure that the oil produced in any one undertaking has been the subject of one aid application only. Article 6 The mills shall keep daily stock records which show the following at least : (a) the quantities of olives received, consignment by consignment, giving the producer and owner of each consignment ; (b) the quantities of olives pressed ; (c) the quantities of oil obtained ; (d) the quantities of oil leaving the mill , consignment by consignment, indicating the consignee . If the oil obtained is sold, the invoice for the sale of each consignment must be submitted by the miller at the request of the authorities who control the stock records . Article 9 The Member State shall check by random sampling that the quantities of olives and of oil shown in the application for aid submitted by a producer organiza ­ tion and the quantities shown in the stock records of the mill which pressed the olives agree. If they do not agree the Member State concerned shall determine the quantity of oil eligible for aid on the basis of the smallest possible quantities indicated by the check . Article 10 The yields of olives and of oil shall be fixed in ac ­ cordance with the procedure laid down in Article 38 of Regulation No 136/66/EEC. To this end, the producer Member States shall supply the Commission with data established by production area taking into account in particular :  the geography and the geology of the region concerned,  the main varieties of olive tree, their age, and the most frequent type of shape pruning. Commission officials shall participate in the establish ­ ment of these data . Article 7 1 . The producer Member States shall check :  that the stock records of the mills are being kept as required by Article 6,  that the quantities of oil obtained shown in the stock records for a specified period correspond to the quantities that could have been produced by the mill as a result of the actual use made of its pressing capacity. 2 . The checks referred to in paragraph 1 , second indent, shall be random and shall concern in parti ­ cular mills not belonging to producer organizations or mills not subject to control by a trade association . 3 . Should it emerge from the cnecks specified in paragraph 1 :  that the stock records do not contain the informa ­ tion required under Article 6, or  that the quantities referred to in the second indent do not correspond, the Member State concerned shall determine the quan ­ tity for which aid may be granted to the members of any producer organization who have had their olives pressed by the mill in question . The Member State shall work out this quantity from the information Article 11 The advance payment referred to in Article 12 of Regulation (EEC) No 2753/78 is only granted for quantities of oil obtained from olives pressed by producers who belong to a producer organization or who press the olives for their own account. Article 12 This Regulation shall enter into force on 1 January 1979 . 30. 12. 78 Official Journal of the European Communities No L 370/69 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 December 1978 . For the Commission Firn GUNDELACH Vice-President